DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first reset signal terminal and a second reset signal terminal of the nth stage of shift register unit are connected to a first control output signal terminal or a second control output signal terminal of a (n+4)th stage of shift register unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first output control signal terminal and a second output control signal terminal of a nth stage of a shift register are connected to a first input signal terminal and a second input signal terminal of (n+2)th stage of a shift register respectively, does not reasonably provide enablement for “a first reset signal terminal and a second reset signal terminal of the nth stage of shift register unit are connected to a first control output signal terminal or a second control output signal terminal of a (n+4)th stage of shift register unit”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As to claim 14: It recites “a first reset signal terminal and a second reset signal terminal of the nth stage of shift register unit are connected to a first control output signal terminal or a second control output signal terminal of a (n+4)th stage of shift register unit”. However, Fig. 5 of the specification does not describe these features. According to Fig. 5 of the specification, which describes a first output control signal terminal of nth is connected to a first signal input terminal of a first shift register of (n+2)th shift register and a second output control signal terminal of nth is connected to a second signal input terminal of a second shift register of (n+2)th shift register. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 15: Claim 15 is a dependent claim of claim 14. Therefore, claim 15 is rejected with same rationale as claim 14.
As to claim 20: Claim 20 is a method claim for a dependent claim 2. Claim limitation of claims 1-2 describe a shift register circuit. However, claim limitation describes a second shift register. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16-17, 20 claims both an apparatus and the method of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). 
As to claims 16, 20: Claims 16, 20 are dependent claims of claims 1-2 and recite “a method of driving the shift register unit of claim 1 and 2 respectively”. Therefore, claims 16, 20 claim both the apparatus and the method of using the apparatus.
As to claim 17: Claim 17 is a dependent claim of claim 16. Therefore, claim 17 is rejected with same rationale as claim 17.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
As to claim 20: Claim 20 is a method claim of claim 2. The claims 1-2 describe a shift register circuit. However, claim 20 describes a second shift register circuit which is not described in the claims 1-2. Therefore, claim 20 is an omnibus type claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU et al (US 2021/0358383 A1, CN 108735162 A) in view of FENG et al (US 2021/0358365  A1, CN 108682398 A).
As to claim 1: Hu discloses a shift register unit (Figs. 3-5, “a shift register 100”; ¶061), comprising: 
a first shift register comprising a pull-up node, a first pull-down node and a second pull-down node (Figs. 3-5, “a first shift register 101” comprising “a pull-up node PU”, “a first pull-down node pd1” and “a second pull-down node pd2”), wherein the first shift register is configured to: input a signal at a first input signal terminal to the pull-up node of the first shift register (Figs. 3-5, input a signal at “a first input signal terminal Input_a” to the pull-up node pu of the first shift register; ¶0122-0129); and under control of potentials of the pull-up node, the first pull-down node and the second pull-down node of the first shift register, generate a first output signal based on a signal at a second clock signal terminal and provide the first output signal to a first output signal terminal  (Figs. 3-5, under control of potentials of the pull-up node pu, the first pull-down node pd1 and the second pull-down node pd1 of the first shift register, generate a first output signal based on a signal at “a second clock signal terminal clk” and provide the first output signal to “a first output signal terminal output_a”; ¶0122-0129); and 
a second shift register comprising a pull-up node, a first pull-down node and a second pull-down node, wherein the second shift register is configured to: transmit a signal at a second input signal terminal to the pull-up node of the second shift register (Figs. 3-5,  “a second shift register 102” comprising a pull-up node, “a first pull-down node pd1” and “a second pull-down node pd2”, wherein the second shift register is configured to: transmit a signal at “a second input signal terminal input_b” to the pull-up node of the second shift register; ¶0122-0129, wherein the output of the second input circuit is connected to the second pull-up node); and under control of potentials of the pull-up node, the first pull-down node and the second pull-down node of the second shift register, generate a second output signal based on a signal at a third clock signal terminal and provide the second output signal to a second output signal terminal; wherein the first pull-down node of the first shift register is connected to the second pull-down node of the second shift register, and the second pull-down node of the first shift register is connected to the first pull-down node of the second shift register (Figs. 3-5, under control of potentials of the pull-up node, the first pull-down node pd2 and the second pull-down node pd1 of the second shift register, generate a second output signal based on a signal at “a third clock signal terminal clkb” and provide the second output signal to “a second output signal terminal output_a”; wherein the first pull-down node pd1 of the first shift register is connected to the second pull-down node pd1 of the second shift register, and the second pull-down node pd2 of the first shift register is connected to the first pull-down node pd1 of the second shift register; ¶0122-0129).
Hu does not expressly disclose the first shift register comprises a first control output terminal for outputting a first control output signal and a second control output terminal for outputting a second control output signal under based on a signal at a first clock signal terminal. Feng teaches a shift register comprises a first control output terminal; a second control output terminal, and a first output terminal, wherein the shift register is configured to: input a signal at a first input signal terminal to a pull-up node of the first shift register; and under control of potentials of a pull-up node, a pull-down node of the shift register, generate a first control output signal and a second control output signal based on a signal at a first clock signal terminal and provide the first control output signal and the second control output signal respectively to a first control output signal terminal and a second control output signal terminal, and generate a first output signal based on a signal at a second clock signal terminal and provide the first output signal to a first output signal terminal (Fig. 6A, a shift register comprises “a first control output terminal CR”; “a second control output terminal OUT1”, and “a first output terminal OT2”, wherein the shift register is configured to: input a signal at “a first input signal terminal STU2” to “a pull-up node Q” of the first shift register; and under control of potentials of “a pull-up node Q”, “a pull-down node QB” of the shift register, generate a first control output signal and a second control output signal based on “a signal at a first clock signal terminal CLKD” and provide the first control output signal and the second control output signal respectively to the first control output signal terminal CR and the second control output signal terminal OUT1, and generate a first output signal based on a signal at “a second clock signal terminal CLK” and provide the first output signal to the first output signal terminal OUT2; ¶0107-0117). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to implement a first control output terminal and a second control output terminal into the first shift register, the result of the implementation is predictable that the first shift register configured to generate a first control output signal and a second control output signal based on a signal at a first clock signal terminal and provide the first control output signal and the second control output signal respectively to a first control output signal terminal and a second control output signal terminal, and generate a first output signal based on a signal at a second clock signal terminal and provide the first output signal to a first output signal terminal as taught by Feng. The motivation would have been in order to provide various different drive signals for the pixel unit (Feng: ¶0110).
As to claim 2: Claim 2 is a dependent claim of claim 1. The combination of the prior arts Hu and Feng further disclose claim limitation of the first shift register comprises: 
a first input circuit connected to the first input signal terminal and the pull-up node of the first shift register, wherein the first input circuit is configured to input the signal at the first input signal terminal to the pull-up node of the first shift register (Hu: Figs. 3-5, “a first input circuit 11” connected to the first input signal terminal input_a and the pull-up node pu of the first shift register, wherein the first input circuit is configured to input the signal at the first input signal terminal to the pull-up node of the first shift register; ¶0122-0129; Feng: Fig. 6A, “a first input circuit M4” connected to the first input signal terminal STU2 and the pull-up node Q of the first shift register, wherein the first input circuit is configured to input the signal at the first input signal terminal to the pull-up node of the first shift register; ¶0107-0117); 
a first control circuit connected to the pull-up node of the first shift register and the first pull-down node of the first shift register, wherein the first control circuit is configured to -4- control the potential of the first pull-down node of the first shift register under control of the potential of the pull-up node of the first shift register (Hu: Figs. 3-5, “a first control circuit M7, M11” connected to the pull-up node pu of the first shift register and the first pull-down node pd1 of the first shift register, wherein the first control circuit is configured to -4-control the potential of the first pull-down node pd1 of the first shift register under control of the potential of the pull-up node pu of the first shift register; ¶0122-0129); 
a first control output circuit connected to the pull-up node of the first shift register, the first clock signal terminal and the first control output signal terminal, wherein the first control output circuit is configured to generate a first control output signal based on the signal at the first clock signal terminal and provide the first control output signal to the first control output signal terminal, under control of the potential of the pull-up node of the first shift register (Feng: Fig. 6A, “a first control output circuit M13” connected to the pull-up node Q of the first shift register, the first clock signal terminal CLKD and the first control output signal terminal CR, wherein the first control output circuit is configured to generate a first control output signal based on the signal at the first clock signal terminal and provide the first control output signal to the first control output signal terminal, under control of the potential of the pull-up node Q of the first shift register; ¶0122-0129); 
a second control output circuit connected to the pull-up node of the first shift register, the first clock signal terminal and the second control output signal terminal, wherein the second control output circuit is configured to generate a second control output signal based on the signal at the first clock signal terminal and provide the second control output signal to the second control output signal terminal, under control of the potential of the pull-up node of the first shift register (Hu: Fig. 6A, “a second control output circuit M15” connected to the pull-up node Q of the first shift register, the first clock signal terminal CLKD and the second control output signal terminal OT1, wherein the second control output circuit is configured to generate a second control output signal based on the signal at the first clock signal terminal CKLD and provide the second control output signal to the second control output signal terminal OT1, under control of the potential of the pull-up node Q of the first shift register; ¶0107-0117); 
a first output circuit connected to the pull-up node of the first shift register, the second clock signal terminal and the first output signal terminal, wherein the first output circuit is configured to generate a first output signal based on the signal at the second clock signal terminal and provide the first output signal to the first output signal terminal, under control of the potential of the pull-up node of the first shift register (Hu: Fig. 5A, “a first output circuit M3” connected to the pull-up node pu of the first shift register, the second clock signal terminal clkb and the first output signal terminal output_a, wherein the first output circuit is configured to generate a first output signal based on the signal at the second clock signal terminal clkb and provide the first output signal to the first output signal terminal output_a, under control of the potential of the pull-up node pu of the first shift register; ¶0107-0117; Feng: Fig. 6A, “a first output circuit M17” connected to the pull-up node Q of the first shift register, the second clock signal terminal CLKE and the first output signal terminal OT2, wherein the first output circuit is configured to generate a first output signal based on the signal at the second clock signal terminal CLKE and provide the first output signal to the first output signal terminal OT2, under control of the potential of the pull-up node Q of the first shift register; ¶0122-0129); and 
a first pull-down circuit connected to the first pull-down node and the second pull-down node of the first shift register, the first control output signal terminal, the second control output signal terminal and the first output signal terminal, wherein the first pull-down circuit is configured to pull down a potential of the first control output signal terminal, a potential of the second control output signal terminal and a potential of the first output signal terminal, under control of the first pull-down node and the second pull-down node of the first shift register (Hu: Fig. 5A, “a first pull-down circuit M12, M18” connected to the first pull-down node pd1 and the second pull-down node pd2 of the first shift register, and the first output signal terminal output_a, wherein the first pull-down circuit is configured to a potential of the first output signal terminal, under control of the first pull-down node pd1 and the second pull-down node pd2 of the first shift register; ¶0107-0117; Feng: Fig. 6A, “a first pull-down circuit M14, M16, M18” connected to the first pull-down node QB of the first shift register, the first control output signal terminal CR, the second control output signal terminal OT1 and the first output signal terminal OT2, wherein the first pull-down circuit is configured to pull down a potential of the first control output signal terminal CR, a potential of the second control output signal terminal OT1 and a potential of the first output signal terminal OT2, under control of the first pull-down node QB of the first shift register; ¶0122-0129). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3: Hu discloses the second-5- shift register comprises: 
a second input circuit connected to the second input signal terminal and the pull- up node of the second shift register, wherein the second input circuit is configured to input the signal at the second input signal terminal to the pull-up node of the second shift register (Fig. 4A, “a second input circuit21” connected to the second input signal terminal and the pull-up node of the second shift register, wherein the second input circuit is configured to input the signal at the second input signal terminal to the pull-up node of the second shift register; ¶0080-0091, wherein the output of the second input circuit is connected to the second pull-up node); 
a second control circuit connected to the pull-up node of the second shift register and the first pull-down node of the second shift register, wherein the second control circuit is configured to control the potential of the first pull-down node of the second shift register under control of the potential of the pull-up node of the second shift register (Fig. 4A, “a second control circuit 25” connected to the pull-up node of the second shift register and the first pull-down node pd2 of the second shift register, wherein the second control circuit is configured to control the potential of the first pull-down node pd2 of the second shift register under control of the potential of the pull-up node of the second shift register; ¶0080-0091);
a second output circuit connected to the pull-up node of the second shift register. the third clock signal terminal and the second output signal terminal, wherein the second output circuit is configured to generate a second output signal based on the signal at the third clock signal terminal and provide the second output signal to the second output signal terminal, under control of the potential of the pull-up node of the second shift register (Fig. 4A, “a second output circuit 22” connected to the pull-up node of the second shift register, the third clock signal terminal clkb and the second output signal terminal output_b, wherein the second output circuit is configured to generate a second output signal based on the signal at the third clock signal terminal and provide the second output signal to the second output signal terminal, under control of the potential of the pull-up node of the second shift register; ¶0080-0091); and 
a second pull-down circuit connected to the first pull-down node and the second pull-down node of the second shift register and the second output signal terminal, wherein the second pull-down circuit is configured to pull down a potential of the second output signal terminal under control of the first pull-down node and the second pull-down node of the second shift register (Figs. 4A, 5A, “a second pull-down circuit 26” connected to the first pull-down node pd2 and the second pull-down node pd1 of the second shift register and the second output signal terminal, wherein the second pull-down circuit is configured to pull down a potential of the second output signal terminal under control of the first pull-down node and the second pull-down node of the second shift register; ¶0080-0091, 0107-0117). 
As to claim 4: Claim 4 is a dependent claim of claim 2. The prior art Feng further discloses claim limitation of the first control output circuit comprises a first transistor, and the first transistor has a gate electrode connected to the pull-up node of the first shift register, a first electrode connected to the first clock signal terminal and a second electrode connected to the first control output signal terminal (Fig. 6A, the first control output circuit comprises “a first transistor M13”, and the first transistor has a gate electrode connected to the pull-up node Q of the first shift register, a first electrode connected to the first clock signal terminal CLKD and a second electrode connected to the first control output signal terminal CR); and 
the second control output circuit comprises a second transistor, and the second transistor has a gate electrode connected to the pull-up node of the first shift register, a first electrode connected to the first clock signal terminal and a second electrode connected to the second control output signal terminal (Fig. 6A, the second control output circuit comprises “a second transistor M15”, and the second transistor has a gate electrode connected to the pull-up node Q of the first shift register, a first electrode connected to the first clock signal terminal CLKD and a second electrode connected to the second control output signal terminal OT1). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Claim 5 is a dependent claim of claim 2. The prior art Feng further discloses claim limitation of the first control circuit comprises: a third transistor having a gate electrode and a first electrode connected to a first power signal terminal, and a second electrode connected to the first pull-down node of the first shift register (Fig. 6A, the first control circuit comprises: “a third transistor M6” having a gate electrode and a first electrode connected to “a first power signal terminal VDD_A”, and a second electrode connected to the first pull-down node QB of the first shift register); and a fourth transistor having a gate electrode connected to the pull-up node of the first shift register, a first electrode connected to a reference signal terminal, and a second electrode connected to the first pull-down node of the first shift register (Fig. 6A, “a fourth transistor M5” having a gate electrode connected to the pull-up node Q of the first shift register, a first electrode connected to “a reference signal terminal VGL1”, and a second electrode connected to the first pull-down node QB of the first shift register). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 9: Hu discloses the second control circuit comprises: a ninth transistor having a gate electrode and a first electrode connected to a second power signal terminal, and a second electrode connected to the first pull-down node of the second shift register; and a tenth transistor having a gate electrode connected to the pull-up node of the second shift register, a first electrode connected to a reference signal terminal, and a second electrode connected to the first pull-down node of the second shift register (Fig. 5A, “a ninth transistor M7” having a gate electrode and a first electrode connected to “a second power signal terminal Vdd1”, and a second electrode connected to the first pull-down node pd1 of the second shift register; and “a tenth transistor M8 having a gate electrode connected to the pull-up node of the second shift register, a first electrode connected to :a reference signal terminal VSS”, and a second electrode connected to the first pull-down node pd1 of the second shift register).
As to claim 10: Hu discloses the first output circuit-8- comprises: an eleventh transistor having a gate electrode connected to the pull-up node of the first shift register, a first electrode connected to the second clock signal terminal, and a second electrode connected to the first output signal terminal; and a first capacitor having a first terminal connected to the pull-up node of the first shift register, and a second terminal connected to the first output signal terminal (Fig. 5A, “an eleventh transistor M3” having a gate electrode connected to the pull-up node pu of the first shift register, a first electrode connected to the second clock signal terminal clk, and a second electrode connected to the first output signal terminal output_a; and “a first capacitor C11” having a first terminal connected to the pull-up node pu of the first shift register, and a second terminal connected to the first output signal terminal output_a).  
As to claim 11: Hu discloses the second output circuit comprises: a twelfth transistor having a gate electrode connected to the pull-up node of the second shift register, a first electrode connected to the third clock signal terminal, and a second electrode connected to the second output signal terminal; and a second capacitor having a first terminal connected to the pull-up node of the second shift register, and a second terminal connected to the second output signal terminal (Fig. 5A, “a twelfth transistor M4” having a gate electrode connected to the pull-up node of the second shift register, a first electrode connected to the third clock signal terminal clkb, and a second electrode connected to the second output signal terminal output_b; and “a second capacitor C22” having a first terminal connected to the pull-up node of the second shift register, and a second terminal connected to the second output signal terminal output_b).
As to claim 12: Hu discloses the first shift register further comprises: a first reset circuit connected to a first reset signal terminal and the pull-up node of the first shift register, wherein the first reset circuit is configured to reset the pull-up node of the first shift register under control of a signal at the first reset signal terminal (Fig. 5A, a first reset circuit M5” connected to “a first reset signal terminal rst_a” and the pull-up node pu of the first shift register, wherein the first reset circuit is configured to reset the pull-up node of the first shift register under control of a signal at the first reset signal terminal; ¶0065).  
As to claim 13: Hu discloses the second shift register further comprises: a second reset circuit connected to a second reset signal terminal and the pull-up node of the second shift register, wherein the second reset circuit is configured to reset the pull- up node of the second shift register under control of a signal at the second reset signal terminal (Fig. 5A, “a second reset circuit M6” connected to “a second reset signal terminal rst_b” and the pull-up node of the second shift register, wherein the second reset circuit is configured to reset the pull-up node of the second shift register under control of a signal at the second reset signal terminal; ¶0066).  
As to claim 16: Claims 16, 20 are method claims of claims 1-2. The combination of the prior arts Hu and Feng discloses a method of driving the shift register unit of claim 1/2 (Hu: Figs. 1-6, a method of driving the shift register unit; Abstract; Feng: Figs. 6A-6C, a method of driving the shift register unit; Abstract), comprising: 
applying a first input signal to a first input signal terminal, applying a first clock signal to a first clock signal terminal, and applying a second clock signal to a second clock signal terminal, such that a first shift register inputs a signal at the first input signal terminal to a pull-up node of the first shift register (Hu: Figs. 3-6, applying a first input signal to “a first input signal terminal input_a”, applying a first clock signal to “a first clock signal terminal clkd”, and applying a second clock signal to “a second clock signal terminal clk”, such that “a first shift register 101” inputs a signal at the first input signal terminal to “a pull-up node pu” of the first shift register; ¶0061-0129); and 
under control of potentials of the pull-up node, a first pull-down node and a second pull-down node of the first shift register, generates a first control output signal and a second control output signal based on a signal at the first clock signal terminal and provides the first control output signal and the second control output signal respectively to a first control output signal terminal and a second control output signal terminal, and generates a first output signal based on a signal at the second clock signal terminal and provides the first output signal to a first output signal terminal (Figs. 3-6, under control of potentials of the pull-up node, “a first pull-down node pd1” and “a second pull-down node pd2” of the first shift register, generates a first output signal based on a signal at the second clock signal terminal clk and provides the first output signal to “a first output signal terminal output_a”; Feng: Fig. 6A, under control of potentials of the pull-up node Q, the first pull-down node QB generates a first control output signal and a second control output signal based on a signal at the first clock signal terminal CLKD and provides the first control output signal and the second control output signal respectively to a first control output signal terminal CR and a second control output signal terminal OT1; ¶0107-0117); and 
applying a second input signal to a second input signal terminal, and applying a third clock signal to a third clock signal terminal, such that a second shift register transmits a signal at a second input signal terminal to a pull-up node of the second shift register; (Hu: Figs. 3B-3C, applying a second input signal to “a second input signal terminal input_b”, and applying a third clock signal to “a third clock signal terminal clkb”, such that “a second shift register 102” transmits a signal at a second input signal terminal to “a pull-up node pu” of the second shift register; ¶0061-0121); and 
under control of potentials of the pull-up node, a first pull-down node and a second pull-down node of -10- the second shift register, generates a second output signal based on a signal of a third clock signal terminal and provides the second output signal to a second output signal terminal (Hu: Figs. 3B-3C, under control of potentials of the pull-up node pu, a first pull-down node pd2 and a second pull-down node pd1 of -10-the second shift register, generates a second output signal based on a signal of “a third clock signal terminal clkb” and provides the second output signal to “a second output signal terminal output_b”; ¶0061-0121). In addition, the same motivation is used as the rejection of claims 16, 20.  
As to claim 17: Hu discloses the second shift register comprises: a second input circuit connected to the second input signal terminal and the pull-up node of the second shift register, wherein the second input circuit is configured to input the signal at the second input signal terminal to the pull-up node of the second shift register (Figs. 3-6, “a second input circuit 21” connected to the second input signal terminal input_b and the pull-up node pu of the second shift register 102, wherein the second input circuit is configured to input the signal at the second input signal terminal to the pull-up node of the second shift register; ¶0061-0121); 
a second control circuit connected to the pull-up node of the second shift register and the first pull-down node of the second shift register, wherein the second control circuit is configured to control the potential of the first pull-down node of the second shift register under control of the potential of the pull-up node of the second shift register (Figs. 3-6, “a second control circuit 23” connected to the pull-up node pu of the second shift register and the first pull-down node pd2 of the second shift register, wherein the second control circuit is configured to control the potential of the first pull-down node pd2 of the second shift register under control of the potential of the pull-up node pu of the second shift register; ¶0061-0121); 
a second output circuit connected to the pull-up node of the second shift register, the third clock signal terminal and the second output signal terminal, wherein the second output circuit is configured to generate a second output signal based on the signal at the third clock signal terminal and provide the second output signal to the second output signal terminal, under control of the potential of the pull-up node of the second shift register (Figs. 3-6, “a second output circuit 22” connected to the pull-up node pu of the second shift register, the third clock signal terminal clkb and the second output signal terminal output_b, wherein the second output circuit is configured to generate a second output signal based on the signal at the third clock signal terminal and provide the second output signal to the second output signal terminal, under control of the potential of the pull-up node of the second shift register; ¶0061-0121); and
a second pull-down circuit connected to the first pull-down node and the second pull-down node of the second shift register and the second output signal terminal, wherein the second pull-down circuit is configured to pull down a potential of the second output signal terminal under control of the first pull-down node and the second pull-down node of the second shift register (Figs, 3-6, “a second pull-down circuit 26” connected to the first pull-down node pd2 and the second pull-down node pd1 of the second shift register and the second output signal terminal output_b, wherein the second pull-down circuit is configured to pull down a potential of the second output signal terminal under control of the first pull-down node and the second pull-down node of the second shift register; ¶0061-0121).
As to claim 20: Claim 20 is a method claim of claim 2. The combination of the prior arts Hu and Feng disclose a method of driving the shift register unit of claim 2 (Hu: a method of driving the shift register unit; Abstract, Feng: Fig. 1, a method of driving the shift register unit; Abstract), comprising: 
applying a first input signal to a first input signal terminal, applying a first clock signal to a first clock signal terminal, and applying a second clock signal to a second clock signal terminal, such that a first shift register inputs a signal at the first input signal terminal to a pull-up node of the first shift register (Hu: Figs. 3-5, applying a first input signal to “a first input signal terminal input_a”, applying a first clock signal to “a first clock signal terminal clk”, and applying a second clock signal to “a second clock signal terminal clk_b”, such that a first shift register inputs a signal at the first input signal terminal to “a pull-up node pu” of the first shift register; ¶0122-0129); and 
under control of potentials of the pull-up node, a first pull-down node and a second pull-down node of the first shift register, generates a first control output signal and a second control output signal based on a signal at the first clock signal terminal and provides the first control output signal and the second control output signal respectively to a first control output signal terminal and a second control output signal terminal, and generates a first output signal based on a signal at the second clock signal terminal and provides the first output signal to a first output signal terminal (Hu: Figs. 3-5, under control of potentials of the pull-up node, “a first pull- down node pd1” and “a second pull-down node pd2” of the first shift register, generates “a first control output signal output_a” and “a second control output signal output_b” based on a signal at the first clock signal terminal and provides the first control output signal and the second control output signal respectively to a first control output signal terminal and a second control output signal terminal, and generates a first output signal based on a signal at the second clock signal terminal and provides the first output signal to a first output signal terminal; ¶0122-0129); and 
applying a second input signal to a second input signal terminal, and applying a third clock signal to a third clock signal terminal, such that a second shift register transmits a signal at a second input signal terminal to a pull-up node of the second shift register; and under control of potentials of the pull-up node, a first pull-down node and a second pull-down node of the second shift register, generates a second output signal based on a signal of a third clock signal terminal and provides the second output signal to a second output signal terminal (Hu: Figs. 3-5, 7, applying a second input signal to “a second input signal terminal input_b”, and applying a third clock signal to “a third clock signal terminal clk”, such that a second shift register transmits a signal at a second input signal terminal to “a pull-up node pu” of the second shift register; and under control of potentials of the pull-up node, “a first pull-down node pd_1” and “a second pull-down node pd_2” of the second shift register, generates “a second output signal output2_a” based on a signal of a third clock signal terminal and provides the second output signal to “a second output signal terminal output2_b”; ¶0122-0129, 0149-0164).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU et al (US 2021/0358383 A1, CN 108735162 A) in view of FENG et al (US 2021/0358365  A1, CN 108682398 A), hereinafter Hus as applied to claim 2 above, and further in view of ZHENG et al (US 2019/0108809 A1, CN 107507599 A).
As to claim 6: Hus does not expressly disclose the first pull-down circuit comprises: a first pull-down sub-circuit connected to the first pull-down node and the second pull-down node of the first shift register and the first control output signal terminal, wherein the first pull-down sub-circuit is configured to pull down a potential of the first control output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register; a second pull-down sub-circuit connected to the first pull-down node and the second pull-down node of the first shift register and the second control output signal terminal, wherein the second pull-down sub-circuit is configured to pull down a potential of the second control output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register; and a third pull-down sub-circuit connected to the first pull-down node and the second pull-down node of the first shift register and the first output signal terminal, wherein the third pull-down sub-circuit is configured to pull down a potential of the first output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register. However, Zheng teaches a shift register comprises a first pull-down circuit comprises: a first pull-down sub-circuit connected to a first pull-down node and a second pull-down node of the first shift register and a first control output signal terminal, wherein the first pull-down sub-circuit is configured to pull down a potential of the first control output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register (Figs. 2B, 3, a shift register comprises “a first pull-down circuit 21-23” comprises: “a first pull-down sub-circuit 21” connected to “a first pull-down node PD_A” and “a second pull-down node PD_B” of the first shift register and “a first control output signal terminal OUTPUT1”, wherein the first pull-down sub-circuit is configured to pull down a potential of the first control output signal terminal under control of the first pull-down node PD_A and the second pull-down node PD_B of the first shift register; ¶0070-0100); a second pull-down sub-circuit connected to the first pull-down node and the second pull-down node of the first shift register and a second control output signal terminal, wherein the second pull-down sub-circuit is configured to pull down a potential of the second control output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register (Figs. 2B, 3, “a second pull-down sub-circuit 22” connected to the first pull-down node PD_A and the second pull-down node PD_B of the first shift register and “a second control output signal terminal OUTPUT2”, wherein the second pull-down sub-circuit is configured to pull down a potential of the second control output signal terminal under control of the first pull-down node PD_A and the second pull-down node PD_B of the first shift register; ¶0070-0100); and a third pull-down sub-circuit connected to the first pull-down node and the second pull-down node of the first shift register and the first output signal terminal, wherein the third pull-down sub-circuit is configured to pull down a potential of the first output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register (Fig. 3, “a third pull-down sub-circuit 23” connected to the first pull-down node PD_A and the second pull-down node PD_B of the first shift register and the first output signal terminal, wherein the third pull-down sub-circuit is configured to pull down a potential of “a first output signal terminal OUTPUT3” under control of the first pull-down node PD_A and the second pull-down node PD_B of the first shift register; ¶0070-0100). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hus to implement a first pull-down circuit coupled with the first and second pull-down node, the result of the implementation is predictable that the first pull-down circuit comprises: a first pull-down sub-circuit connected to the first pull-down node and the second pull-down node of the first shift register and the first control output signal terminal, wherein the first pull-down sub-circuit is configured to pull down a potential of the first control output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register; a second pull-down sub-circuit connected to the first pull-down node and the second pull-down node of the first shift register and the second control output signal terminal, wherein the second pull-down sub-circuit is configured to pull down a potential of the second control output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register; and a third pull-down sub-circuit connected to the first pull-down node and the second pull-down node of the first shift register and the first output signal terminal, wherein the third pull-down sub-circuit is configured to pull down a potential of the first output signal terminal under control of the first pull-down node and the second pull-down node of the first shift register as taught by Zheng. The motivation would have been in order to output a third level signal to the first, second, and third control output signal terminals.  
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior art Zheng further discloses claim limitation of the first pull-down sub-circuit comprises: 
a fifth transistor having a gate electrode connected to the first pull-down node of the first shift register, a first electrode connected to a reference signal terminal, and a second electrode connected to the first control output signal terminal (Fig. 3, “a fifth transistor M13A” having a gate electrode connected to the first pull-down node PD_A of the first shift register, a first electrode connected to “a reference signal terminal VGL”, and a second electrode connected to the first control output signal terminal OUTPUT1); and 
a sixth transistor having a gate electrode connected to the second pull-down node of the first shift register, a first electrode connected to the reference signal terminal, and a second electrode connected to the first control output signal terminal (Fig. 3, “a sixth transistor M14A” having a gate electrode connected to the second pull-down node PD_B of the first shift register, a first electrode connected to the reference signal terminal VGL, and a second electrode connected to the first control output signal terminal OUTUT1). In addition, the same motivation is used as the rejection of claim 7.
As to claim 8: Claim 8 is a dependent claim of claim 6. The prior art Zheng further discloses claim limitation of the second pull-down sub-circuit comprises: 
a seventh transistor having a gate electrode connected to the first pull-down node of the first shift register, a first electrode connected to a reference signal terminal, and a second electrode connected to the second control output signal terminal (Fig. 3, “a seventh transistor M13B” having a gate electrode connected to the first pull-down node PD_A of the first shift register, a first electrode connected to the reference signal terminal VGL”, and a second electrode connected to the second control output signal terminal OUTPUT2); and 
an eighth transistor having a gate electrode connected to the second pull-down node of the first shift register, a first electrode connected to the reference signal terminal, and a second electrode connected to the second control output signal terminal (Fig. 3, “an eighth transistor M14B” having a gate electrode connected to the second pull-down node PD_B of the first shift register, a first electrode connected to the reference signal terminal VGL, and a second electrode connected to the second control output signal terminal OUTPUT2). In addition, the same motivation is used as the rejection of claim 8.

Claim(s) 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU et al (US 2021/0358383 A1, CN 108735162 A) in view of FENG et al (US 2021/0358365  A1, CN 108682398 A), hereinafter Hus as applied to claims 1-2 above, and further in view of Zhang (US 2017/0309211 A1).
As to claims 14, 18: Hu discloses a gate driving circuit (Figs. 7, 9, “a gate driving circuit”; ¶0044) comprising N-stages of cascaded shift-9- register units of claim 1, wherein: a first input signal terminal of a nth stage of shift register unit is connected to a first control output signal terminal of a (n-2)th stage of shift register unit, and a second input signal terminal of the nth stage of shift register unit is connected to a second control output signal terminal of the (n-2)th stage of shift register unit, where n is an integer greater than 1, and N is an integer greater than 1, 2<n<N-4 (Fig. 7 shows a first input signal terminal of a nth stage of shift register unit is connected to a first control output signal terminal of a (n-2)th stage of shift register unit, and a second input signal terminal of the nth stage of shift register unit is connected to a second control output signal terminal of the (n-2)th stage of shift register unit, where n is an integer greater than 1, and N is an integer greater than 1, 2<n<N-4).  
Hus does not expressly disclose a first reset signal terminal and a second reset signal terminal of the nth stage of shift register unit are connected to a first control output signal terminal or a second control output signal terminal of a (n+4)th stage of shift register unit. However, Zhang teaches a gate driving circuit comprises N-stages of cascaded shift-9- register units, wherein a first reset signal terminal and a second reset signal terminal of the nth stage of shift register unit are connected to a first control output signal terminal or a second control output signal terminal of a (n+4)th stage of shift register unit (Fig. 4, a gate driving circuit comprises N-stages of cascaded shift-9- register units, wherein a first reset signal terminal and a second reset signal terminal of the nth stage of shift register unit are connected to a first control output signal terminal or a second control output signal terminal of a (n+4)th stage of shift register unit; ¶0022, 0029, 0057-0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hus to connect the first and second reset terminal of the nth shift register to the first and second control output signal terminal of the (n+4)th shift register, such that the gate driving circuit comprises a first reset signal terminal and a second reset signal terminal of the nth stage of shift register unit are connected to a first control output signal terminal or a second control output signal terminal of a (n+4)th stage of shift register unit as taught by Zhang. The motivation would have been in order to outputs the gate drive signal at the gate drive signal terminal based on the signal of the output terminal of the shift register unit and the signal of the fourth stage output terminal (Zhang: ¶0014).
As to claims 15, 19: Hu discloses a display device comprising the gate driving circuit of claim 14 (Fig. 9, “a display device 30” comprising the gate driving circuit 20; Abstract, ¶0168).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693